RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al. (U.S. Pat. No. 6,355,377).
Regarding claims 1-6, Sheem et al. teaches a negative active material for lithium battery comprising a crystalline carbon core and a semicrystalline carbon shell. (Abstract). The crystalline carbon material includes natural or artificial graphite and include 80 to 99.999 percent by weight. (col. 5, lines 20-22 and col. 6, lines 10-12). The semicrystalline carbon shell includes catalyst materials including a transition metal, alkali metal, alkali earth metal, semi metal, lanthanide or actinium and includes carbides, nitrides, oxides, carbides, sulfides, hydroxide and hydrides thereof and is included in an amount of 0.001 to 20 parts by weight with respect to the crystalline carbon core material. (col. 5, lines 20-50). The carbon cores have diameters in the range of 1 to 75 microns. (col. 5, lines 55-57). The semicrystalline shell catalyst materials may include B and Ce, alone or in combination. (“one or more of”, col. 3, line 21, lines 31 and 36).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 7, the semicrystalline carbon shell may further include nitride compounds in amounts previously described. (col. 5, lines 20-50, in particular line 45).
Regarding claim 8, the semicrystalline carbon shell may include carbide and nitride compounds on the surface of the crystalline core and would therefore be on the peripheral surface of the crystalline core materials in the form of crystals. (col. 5, lines 20-50).
Regarding claim 9, the catalyst material includes carbides, oxides, nitrides, sulfides, hydroxides, hydrides of Ti, Zr, Y, Nb, Mo, and La. (col. 5, lines 20-50).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 08/16/2022 regarding the amendments to claim 1 are not persuasive.
Applicant argues that Sheem et al. does not teach in the inclusion of Ce and B in the carbide compound. However, Sheem et al. teaches that Ce and B may be one of the elements included within the shell material as a catalyst material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/10/2022